I concur in paragraphs one through seven, inclusive, of the syllabus as being sound law and following proper precedent. I concur in the majority opinion as to reversing the permanent injunction granted by the trial court, and in the language of the majority, at page 103, as follows:
"We hold that the fact that a statutory city has ordinances specifying the number and classifications of policemen and fire fighters does not prevent the director of public safety from temporarily laying off such employees when it is necessary to do so for financial reasons without prior approval from city council. Gannon v. Perk (1975), 47 Ohio App. 2d 125; State, exrel. Buckman, v. Munson (1943), 141 Ohio State 319."
I respectfully dissent for the reason that the issue of sufficient financing of the safety forces has now become moot in that it is obvious that funds were available and paid to the safety forces and that the safety forces in question are still employees of the city of East Liverpool.
My second basis for dissent is that the trial court expressly found, and the evidence warrants from the record, that had the layoffs "been effected, they would have dangerously injured the health, safety and welfare of the residents of the City of East Liverpool."
In support of the trial judge's ruling on this finding, it appears to be implicit in the case of Gannon v. Perk (1976),46 Ohio St. 2d 301, at pages 313, 314:
"The record in the instant cause clearly reveals that the layoffs at issue herein were necessitated due to lack of funds. Appellees have not shown that such layoffs were so excessive as to jeopardize the health, safety and welfare of the city and its inhabitants. Therefore, the judgment of the Court of Appeals with regard to the issue of the legality of the layoffs of safety forces in the city of Cleveland is affirmed."
So that it appears that the Perk case is not totally controlling in the instant case because of the finding of fact of the trial court herein. Further, as to the past actions by the city executive *Page 112 
department, the court at that time found from the evidence that the financial condition of the city of East Liverpool did not warrant the layoffs. Therefore, the judgment of the trial court should be modified by limiting the injunction of the order of the Director of Public Service Safety to the time and events of the instant case only. The action of the trial judge in all other respects should be affirmed. This is not to say, however, that in the future, by the proper review of financing, the executive branch cannot fairly effectuate the layoff of city employees including safety forces if done according to law.